               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 1 of 16 Page ID #:256




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      TREVOR J. INGOLD, SB# 193227
                    2
                        E-Mail: Trevor.Ingold@lewisbrisbois.com
                    3 WENDY S. DOWSE, SB# 261224
                        E-Mail: Wendy.Dowse@lewisbrisbois.com
                    4
                      ALEX FARZAN, SB# 312771
                    5   E-Mail: Alex.Farzan@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    6
                      Los Angeles, California 90071
                    7 Telephone: 213.250.1800
                    8 Facsimile: 213.250.7900
                    9 Attorneys for Defendant
                   10 LG CHEM AMERICA, INC.
                   11
                   12                                   UNITED STATES DISTRICT COURT
                   13               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   14
                   15 ALVIN MACIAS, an individual,,                      Case No. 8:20-cv-02416 DOC (ADSx)
                   16                      Plaintiff,
                                                                         STIPULATED PROTECTIVE
                   17             vs.                                    ORDER
                   18 LG CHEM, LTD., a Korean corporation
                      doing business in California; LG                   The Honorable David O. Carter
                   19
                      CHEM AMERICA, INC., a Delaware
                   20 Corporation; SHENZHEN
                      BRILLIPOWER TECHNOLOGY CO.,                        Trial Date:      None Set
                   21
                      LTD., a business organization, form
                   22 unknown, doing business in California
                      and DOES 1 through 100, Inclusive,
                   23
                   24             Defendants.

                   25
                   26                       CONFIDENTIALITY AND PROTECTIVE ORDER
                   27            Plaintiff and LGCAI (hereinafter the “Parties”) agree that discovery in this

LEWIS              28 matter may call for the production of materials containing confidential and
BRISBOIS
BISGAARD                4830-3373-1295.1
& SMITH LLP
ATTORNEYS AT LAW                                           STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 2 of 16 Page ID #:257




                    1 proprietary business, research, development and/or other commercially or personally
                    2 sensitive information and that the party producing such materials has a protected
                    3 proprietary and property interest in those materials.
                    4            The Court, therefore, orders as follows:
                    5                           CONFIDENTIAL DISCOVERY MATERIALS
                    6            1.        Scope and Definitions. The terms of this Order as set forth below shall
                    7 apply to all documents produced in the course of discovery, all responses to
                    8 discovery requests, all deposition testimony and deposition exhibits, and any other
                    9 materials which may be subject to discovery (hereinafter collectively “Discovery
                   10 Material”). In this Confidentiality and Protective Order, the words set forth below
                   11 shall have the following meanings:
                   12                      a.    “Confidential Discovery Material” means any document,
                   13 testimony, or other material that has been designated CONFIDENTIAL according to
                   14 the procedures outlined in Paragraph 2 below, including any deposition testimony
                   15 for which the Party’s time to designate has not yet expired as set forth in Paragraph
                   16 2.b. below, and where the document, testimony or other material has not lost its
                   17 Confidential status pursuant to Paragraph 8.c. below.
                   18                      b.    “Counsel of Record” means counsel of record for the Parties,
                   19 their respective law firms, and affiliated attorneys, paralegals, clerical, secretarial
                   20 and other support staff employed by such counsel.
                   21                      c.    “Document” means any writing, original or duplicate, whether in
                   22 hard copy or electronically maintained, that has been produced in this case.
                   23                      d.    “Litigation” means the above-referenced action, Alvin Macias v.
                   24 LG Chem, Ltd. et al., pending in the United States District Court, Central District of
                   25 California, Case No. 8:20-cv-02416-DOC.
                   26                      e.    “Party” or “Parties” means Plaintiff Alvin Macias and Defendant
                   27 LG Chem America, Inc., including all of their officers, directors, owners, members,

LEWIS              28 and employees.
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               2
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 3 of 16 Page ID #:258




                    1            2.        Form and Timing for Designation of Discovery Materials as
                    2 CONFIDENTIAL.
                    3                      a.    Confidential Documents shall be so designated by placing or
                    4 affixing the word “CONFIDENTIAL” on the document in a manner which will not
                    5 interfere with the legibility of the document and which will permit complete
                    6 removal of the CONFIDENTIAL designation. Documents shall be designated
                    7 CONFIDENTIAL prior to, or contemporaneously with, the production or disclosure
                    8 of the documents. The need to review and designate discovery materials as
                    9 CONFIDENTIAL shall not delay, modify, or abridge the time limits set forth in the
                   10 Federal Rules of Civil Procedure and Civil Local Rule 79-5 for the production of
                   11 such documents in response to properly served requests for discovery.
                   12                      b.    Confidential Deposition Testimony. Portions of depositions may
                   13 be designated as CONFIDENTIAL on the record when the deposition is taken, or by
                   14 written designation served within 30 days after receipt of the official transcript.
                   15 Such designation shall be specific as to the portions to be protected. All deposition
                   16 testimony shall be treated as Confidential by all parties until 30 days after receipt of
                   17 the official transcript, in order to give each Party the opportunity to serve
                   18 Confidential designations.
                   19                      c.    No waiver by inadvertent or unintentional disclosure of
                   20 Confidential Documents without Confidential designation. Inadvertent or
                   21 unintentional production of documents without prior designation as
                   22 CONFIDENTIAL shall not be deemed a waiver, in whole or in part, of the right to
                   23 designate documents as CONFIDENTIAL as otherwise allowed by this Order. In
                   24 the event that any material that is subject to a CONFIDENTIAL designation is
                   25 inadvertently produced without such designation, the Party that inadvertently
                   26 produced the document shall give written notice of such inadvertent production
                   27 within twenty (20) days of discovery of the inadvertent production, together with a

LEWIS              28 further copy of the subject document designated as CONFIDENTIAL. Upon receipt
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               3
ATTORNEYS AT LAW                                         STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 4 of 16 Page ID #:259




                    1 of such notice, the Party that received the inadvertently produced document shall
                    2 promptly destroy the inadvertently produced document and all copies thereof, and
                    3 notify the producing Party in writing of such destruction within ten (10) days of
                    4 receipt of written notice of the inadvertent production.
                    5            3.        Discovery Materials Which May be Designated Confidential.
                    6                      a.    Any Party may designate documents, testimony, or other
                    7 discovery material as CONFIDENTIAL but only after review of the documents or
                    8 testimony by an attorney who has, in good faith, determined that the documents
                    9 contain information protected from disclosure by statute, sensitive personal
                   10 information, trade secrets, or confidential research, development, or commercial
                   11 information. The attorney who reviews the documents and designates them as
                   12 CONFIDENTIAL must be admitted to the Bar of at least one state but need not be
                   13 admitted to practice in the State of California, or the United States District Court,
                   14 Northern District of California, and need not apply for pro hac vice admission.
                   15                      b.    For information produced in some form other than paper or
                   16 electronic image on which a CONFIDENTIAL stamp can be affixed as set forth in
                   17 Paragraph 2.a., and for any other tangible items, including, without limitation,
                   18 compact discs or DVDs, the designating Party must affix in a prominent place on
                   19 the exterior of the container or containers in which the information or item is stored
                   20 the term “CONFIDENTIAL.” If only portions of the information or item warrant
                   21 protection, the designating Party, to the extent practicable, shall identify the portions
                   22 designated CONFIDENTIAL.
                   23                      c.    Information or documents which are available in the public
                   24 sector may not be designated as CONFIDENTIAL.
                   25            4.        Protection of Confidential Discovery Material.
                   26                      a.    General Protections. Material designated CONFIDENTIAL
                   27 under this Order shall not be used by the Parties or Counsel of Record for the parties

LEWIS              28 or any other third persons to whom such Discovery Material may be disclosed
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               4
ATTORNEYS AT LAW                                         STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 5 of 16 Page ID #:260




                    1 pursuant to Paragraph 4.d. below, for any purposes whatsoever other than preparing
                    2 for and conducting the Litigation in which the documents were disclosed.
                    3                      b.   Acknowledgment of Understanding and Agreement to Be
                    4 Bound. The Parties, by and through their Counsel of Record, shall be required to
                    5 execute and file with the Court an Acknowledgment of Understanding and
                    6 Agreement to be Bound in the form set forth as Attachment A before disclosure of
                    7 Confidential Discovery Material may be made to such Party.
                    8                      c.   Additional Parties Joining Lawsuit. If additional parties join this
                    9 lawsuit, they must not be given access to any Confidential Discovery Material
                   10 unless and until they execute and file with the Court their Acknowledgment of
                   11 Understanding and Agreement to be Bound by this Order, in the form set forth as
                   12 Attachment “A”.
                   13                      d.   Limited Disclosure of Confidential Discovery Materials for
                   14 Purposes of the Litigation. The Parties and Counsel of Record for the Parties shall
                   15 not disclose or permit the disclosure of any Confidential Discovery Material under
                   16 the terms of this Order to any other person or entity except as set forth herein below,
                   17 and then only after the person to whom disclosure is to be made has executed an
                   18 Acknowledgement of Understanding and Agreement to be Bound by the terms of
                   19 this Order (in the form set forth at Attachment “A” hereto), that he or she has read
                   20 and understands the terms of this Order and is bound by it. For third parties to
                   21 whom disclosure may be made under subsections (1)-(6) below, the third party’s
                   22 Acknowledgment form need not be filed with the Court or shared with other Parties,
                   23 but shall be maintained by Counsel of Record for the Party making the disclosure
                   24 for the duration of the Litigation. Subject to these requirements, the following
                   25 categories of persons may be allowed to review documents which have been
                   26 designated CONFIDENTIAL pursuant to this Order:
                   27                           (1)   interpreters retained by the Parties or their Counsel of

LEWIS              28 Record to assist in the preparation and trial of the Litigation ;
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               5
ATTORNEYS AT LAW                                         STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 6 of 16 Page ID #:261




                    1                           (2)   any deposition witness who has not previously had access
                    2 to the Confidential Discovery Materials as a Party or officer, director, member,
                    3 owner or employee of a Party;
                    4                           (3)   outside consultants, investigators, or experts retained by
                    5 the Parties or their Counsel of Record to assist in the preparation and trial of the
                    6 Litigation;
                    7                           (4)   commercial copy vendors, graphics, translation or design
                    8 services vendors retained by the Parties or their Counsel of Record to assist in the
                    9 preparation and trial of the Litigation;
                   10                           (5)   mock jury participants retained by the Parties or their
                   11 Counsel of Record to assist in the preparation and trial of the Litigation; and
                   12                           (6)   other persons only upon prior written consent of the Party
                   13 that produced the Confidential information to be disclosed.
                   14            In addition, limited disclosure may be made to court reporters, recorders and
                   15 videographers engaged for depositions to the extent the deposition exhibits or
                   16 testimony may include CONFIDENTIAL information. Such court reporters,
                   17 recorders and videographers shall not be required to execute Attachment “A.”
                   18                      e.   Prohibition on Using or Sharing for Purposes of Other Litigation.
                   19 The general protections herein and limitations on disclosure to third parties
                   20 contained herein expressly preclude the Plaintiff or his Counsel of Record, absent
                   21 approval from the Court as described below, from (1) sharing Confidential
                   22 Discovery Materials produced in the Litigation with non-parties, including other
                   23 counsel involved in other litigation with any defendant, and (2) using such
                   24 Confidential Discovery Materials for purposes other than the Litigation.
                   25                      f.   Control of Documents. Counsel for the parties shall take
                   26 reasonable efforts to prevent unauthorized disclosure of documents designated as
                   27 CONFIDENTIAL pursuant to the terms of this Order. Counsel of Record shall

LEWIS              28 maintain a record of those persons, including employees of counsel, who have
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                              6
ATTORNEYS AT LAW                                        STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 7 of 16 Page ID #:262




                    1 reviewed or been given access to the Confidential Discovery Material along with the
                    2 originals of the Acknowledgement of Understanding and Agreement to be Bound
                    3 forms signed by those persons acknowledging their obligations under this Order.
                    4 Confidential Discovery Materials must be stored and maintained by the receiving
                    5 Party at a location and in a secure manner that ensures that access is limited to the
                    6 persons authorized under this Order. Parties receiving Confidential Discovery
                    7 Material shall exercise the same care with regard to the storage, custody, or use of
                    8 such Confidential Discovery Material as they would apply to their own material of
                    9 the same or comparable confidentiality and sensitivity.
                   10                      g.    Copies. All copies, duplicates, extracts, summaries or
                   11 descriptions (hereinafter referred to collectively as “copies”), of documents
                   12 designated as CONFIDENTIAL under this Order or any portion of such a
                   13 document, shall be immediately affixed with the designation “CONFIDENTIAL” if
                   14 the word does not already appear on the copy. All such copies shall be afforded the
                   15 full protection of this Order.
                   16            5.        Confidential Information Subpoenaed in Other Litigation. If a Party is
                   17 served with a subpoena or order issued in other litigation that would compel
                   18 disclosure of any Confidential Discovery Material produced in this Litigation, the
                   19 receiving Party must so notify the designating Party, in writing, immediately and in
                   20 no event more than five (5) business days after receiving the subpoena or order.
                   21 Such notification must include a copy of the subpoena or court order. The receiving
                   22 Party also must immediately inform in writing the party who caused the subpoena or
                   23 order to issue in the other litigation that some or all of the material covered by the
                   24 subpoena or order is the subject of this Order. In addition, the receiving Party must
                   25 deliver a copy of this Order promptly to the party in the other action that caused the
                   26 subpoena to issue. The purpose of imposing these duties is to alert the interested
                   27 persons to the existence of this Order and to afford the designating Party in this case

LEWIS              28 an opportunity to protect its Confidential documents or other information in the
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               7
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 8 of 16 Page ID #:263




                    1 court from which the subpoena or order issued. The designating Party shall bear the
                    2 burden and the expense of seeking protection in that court of its Confidential
                    3 documents or other information, and nothing in these provisions should be construed
                    4 as authorizing or encouraging a receiving Party in this action to disobey a lawful
                    5 directive from another court. The obligations set forth in this paragraph remain in
                    6 effect while a receiving Party has Confidential Discovery Material in its possession,
                    7 custody, or control.
                    8            6.        Filing of Confidential Materials. In the event a Party seeks to file any
                    9 material that is subject to protection under this Order with the Court in the
                   10 Litigation, that Party shall take appropriate action to insure that the documents,
                   11 deposition testimony and other information receive proper protection from public
                   12 disclosure including: (1) filing a redacted document with the consent of the Party
                   13 who designated the information contained therein as CONFIDENTIAL; (2) where
                   14 appropriate (e.g. in relation to discovery and evidentiary motions), submitting any
                   15 documents containing information designated CONFIDENTIAL solely for in
                   16 camera review; or (3) where the preceding measures are not adequate, seeking
                   17 permission to file the document under seal pursuant to the procedural steps set forth
                   18 in the Federal Rules of Civil Procedure, or such other rule or procedure as may
                   19 apply. Absent extraordinary circumstances making prior consultation impractical or
                   20 inappropriate, the Party seeking to submit the document to the Court shall first
                   21 consult with counsel for the Party who designated the document CONFIDENTIAL
                   22 to determine if some measure less restrictive than filing the document under seal
                   23 may serve to provide adequate protection. This duty exists irrespective of the duty
                   24 to consult on the underlying motion. Nothing in this Order shall be construed as a
                   25 prior directive to the Clerk of Court to allow any document to be filed under seal.
                   26 The parties understand that documents may be filed under seal only with the
                   27 permission of the court after proper motion pursuant to the Federal Rules of Civil

LEWIS              28 Procedure and Civil Local Rule 79-5.
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                                8
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
               Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 9 of 16 Page ID #:264




                    1            7.        Greater Protection of Specific Documents. Nothing in this
                    2 Confidentiality and Protective Order shall be construed to preclude any Party from
                    3 asserting in good faith that certain Confidential Materials require additional
                    4 protection above what is provided for in this Order. The Parties shall meet and
                    5 confer in an attempt to agree upon the terms of such additional protection before
                    6 seeking additional protection from the Court.
                    7            8.        Challenges to Designation as Confidential. Any CONFIDENTIAL
                    8 designation is subject to challenge. In order to ensure the Parties’ ability to properly
                    9 review and challenge CONFIDENTIAL designations, the Parties shall produce all
                   10 documents in a legible format. The following procedures shall apply to any such
                   11 challenge.
                   12                      a.    The burden of proving the necessity of a CONFIDENTIAL
                   13 designation remains with the Party asserting confidentiality.
                   14                      b.    A Party who contends that documents designated
                   15 CONFIDENTIAL are not entitled to confidential treatment shall give written notice
                   16 to the Party who affixed the designation of the specific basis for the challenge. The
                   17 Party who so designated the documents shall have fifteen (15) days from service of
                   18 the written notice to determine if the dispute can be resolved without judicial
                   19 intervention and, if not, to move for an Order confirming the Confidential
                   20 designation.
                   21                      c.    Notwithstanding any challenge to the designation of Discovery
                   22 Materials as Confidential, all material previously designated CONFIDENTIAL shall
                   23 continue to be treated as subject to the full protections of this Order until one of the
                   24 following occurs:
                   25                            (1)   the Party who claims that the Discovery Materials are
                   26 Confidential withdraws such designation in writing; or
                   27                            (2)   the Court rules that the documents should no longer be

LEWIS              28 designated as confidential information.
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               9
ATTORNEYS AT LAW                                         STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 10 of 16 Page ID #:265




                    1                      d.    Challenges to the confidentiality of documents may be made at
                    2 any time and are not waived by the failure to raise the challenge at the time of initial
                    3 disclosure or designation.
                    4            9.        Inadvertent Disclosure of Privileged Materials. If a Party discovers
                    5 through any means that it has inadvertently produced documents or other
                    6 information that is subject to a good faith claim of privilege, that Party may provide
                    7 written notice to the receiving Party that the document or information was
                    8 inadvertently produced. This written notice shall be deemed to comply with that
                    9 Party’s obligation to take reasonable steps to rectify disclosure. If a Party receives a
                   10 notice of inadvertent production, or if documents reasonably appear to have been
                   11 inadvertently produced, the receiving Party shall refrain from reading the document
                   12 and promptly return to the producing Party the inadvertently produced document(s)
                   13 or information (and all copies thereof) within its possession, custody, or control as
                   14 to which the claim of inadvertent production has been made. In addition, the
                   15 receiving Party shall destroy all notes or work product reflecting the contents of
                   16 such document(s) or information and shall not use such document(s), or the
                   17 information contained therein, for any purpose in this proceeding or in any other
                   18 proceeding. To the extent there is a conflict of law regarding the receiving Party’s
                   19 obligation to return or destroy privileged documents, the law most favorable to the
                   20 inadvertent producing Party shall apply. If documents or other information subject
                   21 to a claim of privilege or protection from disclosure on the basis of the attorney-
                   22 client privilege, work-product doctrine, common-interest privilege, or on the basis
                   23 that it was prepared in anticipation of litigation, or on any other ground of privilege
                   24 is inadvertently produced by a Party, such production shall in no way prejudice or
                   25 otherwise constitute a waiver of, or estoppel as to, any claim that the document or
                   26 information is privileged or otherwise protected from disclosure in this case or in
                   27 any other state or federal proceeding; and the receiving Party may not argue that the

LEWIS              28 Party producing the document or information failed to take reasonable steps to
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               10
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 11 of 16 Page ID #:266




                    1 prevent production of the document or information in support of an argument that
                    2 any privilege has been waived. Nothing contained herein is intended or shall serve
                    3 to limit a Party’s right to conduct a review of documents for relevance,
                    4 responsiveness, and/or segregation of privileged or protected information before
                    5 production.
                    6            10.       Treatment of Confidential Discovery Material on Conclusion of
                    7 Litigation.
                    8                      a.    Order Remains in Effect. All provisions of this Order restricting
                    9 the use of Confidential Discovery Material shall continue to be binding after the
                   10 conclusion of the Litigation unless otherwise stipulated and agreed in writing by all
                   11 Parties, or as Ordered by the Court.
                   12                      b.    Destruction or Return of Confidential Documents. Within thirty
                   13 (30) days after the conclusion of the Litigation, whether by judgment, settlement, or
                   14 dismissal, including conclusion of any appeal, all Discovery Material designated as
                   15 Confidential under this Order, including transcripts of deposition testimony and
                   16 copies of documents as defined above (¶4.g.) shall be returned to the producing
                   17 Party or destroyed, at the election of the receiving Party. If electing to destroy the
                   18 Confidential Discovery Material, the receiving Party shall notify the producing
                   19 Party in writing within ten (10) days that the material has been destroyed.
                   20            11.       Order Subject to Modification. This Order shall be subject to
                   21 modification on motion of any Party or any other person who may show an adequate
                   22 interest in the matter to intervene for purposes of addressing the scope and terms of
                   23 this Order. The Order shall not, however, be modified until the Parties shall have
                   24 been given notice and an opportunity to be heard on the proposed modification.
                   25            12.       No Judicial Determination. This Order is entered for the purpose of
                   26 facilitating discovery. Nothing herein shall be construed or presented as a judicial
                   27 determination that any specific document or item of information designated as

LEWIS              28 Confidential by counsel is subject to protection under the Federal Rules of Civil
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               11
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 12 of 16 Page ID #:267




                    1 Procedure or Local Rules of the United States District Court, Northern District of
                    2 California, or otherwise until such time as a document-specific ruling shall have
                    3 been made.
                    4            13.       Persons Bound. This Order shall take effect when entered and shall be
                    5 binding upon all Parties, their Counsel of Record, and any other Person to whom
                    6 Confidential Discovery Materials may be disclosed pursuant to Paragraph 4 above.
                    7      NO WAIVER OF LG CHEM AMERICA, INC.’S MOTION TO DISMISS
                    8    PLAINTIFF’S COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                    9            This Order shall not and does not waive LGCAI’s motion to dismiss
                   10 Plaintiff’s complaint for lack of personal jurisdiction, or LGCAI’s right to challenge
                   11 personal jurisdiction herein.
                   12
                   13 DATED: March 10, 2021                      TREVOR J. INGOLD
                                                                 WENDY S. DOWSE
                   14
                                                                 ALEX FARZAN
                   15                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                   16
                   17
                                                                 By:
                   18
                                                                       ALEX FARZAN
                   19                                                  Attorneys for Defendant LG CHEM
                   20                                                  AMERICA, INC.

                   21
                   22 DATED: March ___, 2021                     VICTOR OTTEN
                                                                 KAVITA TEKCHANDANI
                   23
                                                                 OTTEN LAW, PC
                   24
                   25
                   26                                            By:
                                                                       Kavita Tekchandani
                   27
                                                                       Attorneys for Plaintiff ALVIN MACIAS
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                               12
ATTORNEYS AT LAW                                         STIPULATED PROTECTIVE ORDER
Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 13 of 16 Page ID #:268
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 14 of 16 Page ID #:269




                    1
                    2
                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    3
                    4
                        DATED: _________________
                                 March 11, 2021         _____________________________________
                                                             /s/ Autumn D. Spaeth
                    5                                   United States Magistrate Judge
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                  13
ATTORNEYS AT LAW                              STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 15 of 16 Page ID #:270




                    1                                      ATTACHMENT “A”
                    2            The undersigned hereby acknowledges that he or she has read the
                    3 Confidentiality Order dated ________________________, in the above captioned
                    4 action, understands the terms thereof, and agrees to be bound by such terms. The
                    5 undersigned understands that the terms of said Order obligate him/her to use
                    6 discovery materials designated CONFIDENTIAL solely for the purposes of the
                    7 above-captioned action, and not to disclose any such confidential information to any
                    8 other person, firm or concern.
                    9            The undersigned acknowledges that violation of the Stipulated Confidentiality
                   10 Order may result in penalties for contempt of court.
                   11                      Name:           ______________________________
                   12                      Job Title:      ______________________________
                   13                      Employer:       ______________________________
                   14                      Business Address: ______________________________
                   15
                   16    Date:
                                                                            Signature
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                            14
ATTORNEYS AT LAW                                        STIPULATED PROTECTIVE ORDER
              Case 8:20-cv-02416-DOC-ADS Document 25 Filed 03/11/21 Page 16 of 16 Page ID #:271




                    1                                CERTIFICATE OF SERVICE
                    2            I hereby certify that on this 10th day of March, 2021, I electronically filed the
                    3 foregoing STIPULATED PROTECTIVE ORDER with the Clerk of the Court
                    4 using the CM/ECF system which will send notification of such filing to the
                    5 following:
                    6 Victor Otten, Esq.                              Attorneys for Plaintiff ALVIN MACIAS
                      Kavita Tekchandani, Esq.
                    7 OTTEN LAW, PC                                   T: (310) 378-8533
                      5857 Pine Avenue, Suite B                       F: (310) 347-4225
                    8 Chino Hills, CA 91709                           Email: vic@ottenlawpc.com
                                                                      Email: kavita@ottenlawpc.com
                    9
                   10            I also certify the document and a copy of the Notice of Electronic Filing was
                   11 served via on the following non-CM/ECF participants:
                   12
                   13
                   14
                   15                                                 Trevor J. Ingold
                                                                      Attorneys for Defendant LG CHEM
                   16                                                 AMERICA, INC.
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4830-3373-1295.1                             15
ATTORNEYS AT LAW                                       STIPULATED PROTECTIVE ORDER
